PER CURIAM.
There is no abuse of discretion in the order on review granting the appellees a new trial after a jury verdict for the plaintiffs-appellants, see Smith v. Brown, 525 So.2d 868 (Fla.1988); Cloud v. Fallis, 110 So.2d 669 (Fla.1959), and it is therefore affirmed. This action is taken without prejudice to reconsideration of the appellants’ motion to amend pleadings and for further discovery. The ground upon which the motion was previously denied, untimeliness, is no longer pertinent in view of the order requiring a new trial, which we have now affirmed.